Case 1:18-cv-11642-VM-DCF Document 127-4 Filed 03/10/20 Page 1 of 10

Shareholder Register - Standard Format by Fund

As of: 10/22/2018 User-Defined Record Selection Criteria

Account Status(s) |

 

Account Type(s) |

 

 

ALL

 

 

A

 

 

 

 

 

 

| SocialCode(s) j | Broker/Dealer(s) ] | Branch(es) ]

 

|ALL }  |ALL |

 

JALL

JALL

 

Representative(s) |

[ALL |

 
Case 1:18-cv-11642-VM-DGfardAGaUPRaLKter4 sae A HORIAR pPRUREe Of 10

As of: 10/22/2018

Link Motion Inc. - Class A Common Shares - Base Currency: USD

 

 

2
8
B
8
=

 

hi

10286 Cust. Class. Codes :

=
&
2
S

Abali Corp. Not Assigned, Not Assigned, None

 

 

 

Account

 

[Designation J jStatus | Acct. Type j Soc. Code | Book Sharesi | Total Sharesi | % of Tot. Sharesi | NAV/ Share
2 2 1

2 Corporation Other 000%

 

 

| Cash Bal. ] | Market Value

000

200

 

Investor ID: 8696 Cust. Class. Codes :

hi tor: : : oe - Broker: 7 : : :
men China Mobile Communications Industry Investment Limited Not Assigned, Not Assigned, None

&
6
z
>
S
>
ao
an

  

 

 

  

 

 

 

| Cash Bal. j | Market Value J

000

200

 

[Status J [Acct Type J Soc. Code Book aed Total el % of Tot. el | NAV7 —
661944A 8696 Corporation Other 2 2 0.00% 1
011 Grou Dose:

Brokery x . . .
Deutsche Bank Trust Company Americas Not Assigned, Not Assigned, None

Deutsche Bank Trust Company Americas
60 Wall Street, New York

New York 10005

USA

Attention: ADR Department

 

[

Account | Designation j |Status ] | Acct. Type il Soc. Code I Book Shares | Total Shares | % of Tot. Shares | NAV/ Share
Other 0 1

661944A 1011 Corporation 438,043,750 88 50%

11281 | Group ay Cust. Class. Codes :
Double Rise Investments Limited Not Assigned, Not Assigned, None

 

 

| Cash Bal. j | Market Value J

000

438,043.750 00

 

MShare 10.9.3 (Build 20300)
Report compiled 10/23/2018 10:24AM Record Selection: See Cover

 

Page

 

 

 

wm

of

10
Case 1:18-cv-11642-VM-DGfardAGaUPRaLKter4 sted AHORIAR pPRGRE? Of 10

As of: 10/22/2018

Link Motion Inc. - Class A Common Shares - Base Currency: USD

 

Designation |Status J [Acct Type al Soc. Code 1 Book Sharesi | Total Sharesi | % of Tot. Sharesi | NAV / Share | Cash Bal. i Market Value]
Other 3 3 1

661944A 11281 Corporation 0 00% 000 300

 

 

 

-

 

 

9251 Cust. Class. Codes :
. Feiliu Mobile Inc. Not Assigned, Not Assigned, None

=
=
&
g
So

 

 

 

Account

[
l

3
o
z
no
o
~~
2

Designation [Status j | Acct.Type j Soc. Code | Book Sharesfl | Total Sharesfl | % of Tot. Sharesfl | NAV/ Share | Cash Bal. J | Market Value
4 4 1

Corporation Other 000% 000 400

10001 Group Desc.: Cust. Class. Codes J

Investor: FINE ACE LIMITED Not Assigned, Not Assigned, None

 

 

|

 

 

 

 

 

  

| Account | | Designation j [Status j | Acct. Type ] Soc. Code | Book Sharesil | Total Sharesfl | % of Tot. Sharesfl | NAV/ Share | Cash Bal. J | Market Value
661944A 10001 Corporation Other 3 3 0 00% 1 000 300
9986 Group Desc.; Cust. Class. Codes J

anes FORTUNE NETWORK LIMITED Not Assigned, Not Assigned, None

 

 

 

 

l

[Account | Designation [Status j [Acct Type il Soc. Code 4 Book Sharesll | Total Sharesfl | % of Tot. Sharesfl | NAV/ Share | Cash Bal. i Market Value
Other 2 1

661944A 9986 Corporation 10,000,002 2 02% 000 10,000,002 00

 

MShare 10.9.3 (Build 20300)
Report compiled 10/23/2018 10:24AM Record Selection: See Cover Page 3 of 10

 

 

 

 
Case 1:18-cv-11642-VM-DGfardAGaUPRALKter4 steed AHRIAR DP AGRA! Of 10

As of: 10/22/2018

Link Motion Inc. - Class A Common Shares - Base Currency: USD

 

 

2
8
@
8
=

 

hi

881 Cust. Class. Codes :

=
&
2
S

Broker: ; : : :
Gather Benefit Holdings Limited Not Assigned, Not Assigned, None

  

 

 

  

 

 

| Cash Bal. ] | Market Value

000

1,940,636 00

 

[Status J [Acct Type i Soc. Code I Book Shared Total Shared [ % oF Tor Shared [nav Shard
661944A 8811 Corporation Other 1,940,636 1,940,636 0 39% 1
10201 Cust. Class. Codes :

3 Broker: . : : :
Loneranger International Limited Not Assigned, Not Assigned, None

  

 

 

  

[Status j [Accttive J Soc. Code Book aed Total el % of Tot. el | ao
2 2 1

 

 

 

| Cash Bal. j | Market Value J

000

200

 

661944A 10201 Corporation Other 0 00%
7611 Group Desc.: Cust. Class. Codes :
RPL Holdings Limited Not Assigned, Not Assigned, None

 

 

Designation |Status ] | Acct. Type il Soc. Code I Book Shares | Total Shares | % of Tot. Shares | NAV/ Share
Other 0 1

661944A 7611 Corporation 45,000,000 9 09%

10696 Group Desc.: | Cust. Class. Codes J

Broker: : : : :
Investo Shenzhen Chinaxyl Mobile Connection Technology Co., Ltd Not Assigned, Not Assigned, None

 

 

| Cash Bal. j | Market Value J

000

45,000,000 00

 

MShare 10.9.3 (Build 20300)
Report compiled 10/23/2018 10:24AM Record Selection: See Cover Page

 

 

 

 

4 of

10
Case 1:18-cv-11642-VM-DGfardAGaUPRaLRter4 sted AHRIAR DP PURE Of 10

As of: 10/22/2018

Link Motion Inc. - Class A Common Shares - Base Currency: USD

 

[Account J [Status fy [Aceztive i Soc. Code I Book Shared Total Shared [ % oF Tor Shared | NAV/ Shard = bal} Market Valve
Other 1 1 1

 

 

 

 

 

 

661944A 10696 Corporation 0 00% 000 100
9487 Group Desc.: Cust. Class. Codes :
Top King Technology Ltd. Not Assigned, Not Assigned, None

 

 

 

Account

|Status BL acct Tye il Soc. Code 1 Book Sharesi | Total Sharesi | % of Tot. Sharesi | NAV / Share | Cash Bal ji] Market Value]
Other 3 3 1

661944A 9487 Corporation 0 00% 000 300

Investor ID: 10006 Cust. Class. Codes :

Investor: VISION UNICORN LIMITED Not Assigned, Not Assigned, None

 

 

     
    

 

 

 

Account Designation

|Status | | Acct. Type j Soc. Code | Book Shares | Total Shares | % of Tot. Shares | NAV/ Share | Cash Bal. i Market Value
1 1 1

661944A 10006 Corporation Other 0 00% 000 100

Investor ID: 10086 | Group ay | Cust. Class. Codes J

Investor: WINSHINE BUSINESS GROUP INC. Not Assigned, Not Assigned, None

 

 

1

 

 

 

 

 

 

 

 

 

Account |Status ] | Acct.Type j Soc. Code | Book Shares | Total Shares | % of Tot. Shares | NAV/ Share | Cash Bal. ] | Market Value
661944A 10086 Corporation Other 3 3 0 00% 1 000 3 00
[Link Motion Inc. - Class A Common Shares | | 1,940,662] | 494,984,412] | 100.00%| } 0.00} | 494,984,412.00}
14 Record(s)

 

 

 

MShare 10.9.3 (Build 20300)
Report compiled 10/23/2018 10:24AM Record Selection: See Cover Page 5 of 10

 

 

 
Case 1:18-cv-11642-VM-DGfardAGaUPRLRter4 sae AHMAR DP PUREE Of 10

As of: 10/22/2018

Link Motion Inc. - Class B Common Shares - Base Currency: USD

 

 

7622 Cust. Class. Codes :
Banean Holdings Ltd. Not Assigned, Not Assigned, None

 

 

 

 

 

 

[Account | | Designation J |Status J | Acct. Type j Soc. Code | Book Sharesi | Total Sharesi | % of Tot. Sharesi | NAV / Share | Cash Bal. | | Market Value
661944B 7622 Corporation Other 3 3 0 00% 1 000 300
7627 Group Desc.: | Cust. Class. Codes J

Investor: C2C INTERNATIONAL LIMITED Not Assigned, Not Assigned, None

  

Tl

 

 

  

 

 

 

| Cash Bal. j | Market Value J

000

400

 

[Status J | ‘Acct. Type J Soc. Code Book aed Total el % of Tot. el | NAV7 —
661944B 7627 Corporation Other 4 4 0 00% 1
7618 Group Desc.: Cust. Class. Codes :

° Broker; : . - .
Ceyuan Ventures Advisors Fund, LLC Not Assigned, Not Assigned, None

  

4

 

 

Account

  

|Status ] | Acct. Type j Soc. Code | Book Shares | Total Shares | % of Tot. Shares | NAV/ Share
1 1 1

661944B 7618 Corporation Other 000%

Investor ID: 7617 Group Desc.: Cust. Class. Codes :
investor: Ceyuan Ventures I, L.P. Not Assigned, Not Assigned, None

 

 

| Cash Bal. j | Market Value J

000

100

 

MShare 10.9.3 (Build 20300)
Report compiled 10/23/2018 10:24AM Record Selection: See Cover Page

 

 

 

 

10
Case 1:18-cv-11642-VM-DGfardaotuer Register 4 stahadraFohtal by Paha’ Of 10

As of: 10/22/2018

Link Motion Inc. - Class B Common Shares - Base Currency: USD

 

 

 

Account

 

|Status BL acct Tye al Soc. Code 1 Book Sharesi | Total Sharesi | % of Tot. Sharesi | NAV / Share | Cash a | Market Value]
Other 1 1 1

661944B 7617 Corporation 0 00% 000 100

37636 Cust. Class. Codes :

= . Broker: . : : :

investor China AI Capital Limited *50% Full paid; 50% Nil paid Not Assigned, Not Assigned, None
China AI Capital Limited *50% Full paid; 50% Nil paid
Vistra Corporate Services Centre, Wickhams Cay II, Road Town,
Tortola, VG1110

 

 

 

 

 

 

 

British Virgin Islands
[Account ] | Designation j |Status J | Acct. Type il Soc. Code 1 Book Sharesi | Total Sharesi | % of Tot. Sharesi | NAV / Share | Cash Bal. ] | Market Value]
661944B 37636 Corporation Other 0 70,175,439 92 91% 1 000 70,175,439 00
6162 Cust. Class. Codes :
Broker: ; : : :
Fidelity Asia Principals Fund L.P. Not Assigned, Not Assigned, None

 

 

Account

 

[
l

Designation |Status J | Acct. Type j Soc. Code | Book Shares} | Total Sharesi | % of Tot. Sharesi | NAV / Share | Cash Bal. i Market Value]
2 2 1

661944B 6162 Corporation Other 0 00% 000 200

6161 Group Desc.: | Cust. Class. Codes J
Fidelity Asia Ventures Fund L.P. Not Assigned, Not Assigned, None

 

 

 

 

l

[Account | Designation [Status j [Acct Type ] Soc. Code | Book Sharesll | Total Sharesfl | % of Tot. Sharesfl | NAV/ Share | Cash Bal. i Market Value
2 2 1

661944B 6161 Corporation Other 0 00% 000 200

 

MShare 10.9.3 (Build 20300)
Report compiled 10/23/2018 10:24AM Record Selection: See Cover

 

Page 7 of 10

 

 

 
Case 1:18-cv-11642-VM-DGfardAGaUPRaLKter4 stad A HAAR pPRURE? Of 10

As of: 10/22/2018

Link Motion Inc. - Class B Common Shares - Base Currency: USD

 

 

Not Assigned, Not Assigned, None

Cust. Class. Codes :

  
   

 

 

     

 

 

| Cash Bal. ] | Market Value

000

400

 

[Status J [Acct Type i Soc. Code I Book Shared Total Shared [ % oF Tor Shared [nav Shard
661944B 7613 Corporation Other 4 4 0.00% 1
Investor ID: 7621 Cust. Class. Codes :

H.T.C. (B.V.L) CORP Not Assigned, Not Assigned, None

  

 

 

Account

   

Designation

|
!

|Status | | Acct. Type ] Soc. Code | Book Shares | Total Shares | % of Tot. Shares | NAV/ Share
3 3 1

661944B 7621 Corporation Other 000%

Investor ID: 7626 Group Desc.; | Cust. Class. Codes J

Investor: JOINTLINK ENTERPRISES LIMITED Not Assigned, Not Assigned, None

 

 

 

| Cash Bal. ] | Market Value

000

300

 

[Account j Designation |Status ] | Acct. Type j Soc. Code | Book Shares | Total Shares | % of Tot. Shares | NAV/ Share
4 1

 

 

| Cash Bal. | | Market Value J

 

7620

661944B 7626 Corporation Other 000% 000 400
Investor ID: Group Desc.: Cust. Class. Codes J
Pacific Growth Ventures, L.P. Not Assigned, Not Assigned, None

 

MShare 10.9.3 (Build 20300)
Report compiled 10/23/2018 10:24AM Record Selection: See Cover

 

Page

 

 

 

10
Case 1:18-cv-11642-VM-DGfardAoiubPRebistdr 4 staladrddAtal by Pafid? Of 10
As of: 10/22/2018

Link Motion Inc. - Class B Common Shares - Base Currency: USD

  
  

mi

 

  

 

 

 

 

| Designation J [Status J [Acct Type i Soc. Code i Book Shorea | Total Shorea [ %of Tot Shorea [nav a | [cash Bat I Market veiw
661944B 7620 Corporation Other 0 3 0.00% 1 000 300
7611 Cust. Class. Codes :
Invest - oo,
RPL Holdings Limited

Not Assigned, Not Assigned, None

 

|
=

 

 

 

[Account Designation |Status j | Acct. Type il Soc. Code il Book i | Total i | % of Tot. i
661944B 7611 Other 0

 

 

 

 

 

 

 

 

 

| NAV / a | Cash Bal. j | Market Value
Corporation 5,352,941 709% 1 000 5,352,941 00
[Link Motion Inc. - Class B Common Shares | | 24) | 75,528,407] | 100.00%| | 0.00} | 75,528,407.00]
12 Record(s)
MShare 10.9.3 (Build 20300)
Report compiled 10/23/2018 10:24AM Record Selection: See Cover

 

 

Page 9 of 10

 
Case 1:18-cv-11642-VM-D@RarBRGMa Se ioe. Staab AREAS Hp FamdO of 10

As of: 10/22/2018

 

 

 

 

 

Book Shai Total Sha Cash Bal. Market Value
Grand Totals: 26 Total Records Le Snare Lane a | a |

 

 

 

 

| 1,940,686] | 570,512,819] | 0.00} | $70,512,819.00}

 

 

 

 

End of Report

 

 

 

 

MShare 10.9.3 (Build 20300)
Report compiled 10/23/2018 10:24AM Record Selection: See Cover Page 10 of 10

 

 

 

 

 
